OPALA, Justice,
dissenting.
The trial judge found that this worker’s claim for her March 29, 1982 injury, though commenced more than a year later — on April 1, 1983 — was nonetheless timely brought. The decision rests upon the finding that the employer “had knowledge of the claimant’s alleged injuries and did not notify [her] of her rights and thus tolled the statute of limitations (85 O.S. 8).” Today’s opinion sustains this decision. I recede from the court’s pronouncement and reiterate my disapproval of its recent § 8 jurisprudence.1
The tolling sanction in the third paragraph of 85 O.S.1981 § 82 may be imposed only on those employers who are shown to have been in violation of the first and fourth paragraphs in that section. These paragraphs require that officially prepared notice to workers be posted at a conspicuous place on the jobsite. Employer adduced undisputed proof that at all times material to this claim the notice mandated by statute remained prominently displayed on the bulletin board in the work place. Since posted notice was maintained, the worker was “advised.” Because the employer’s § 8 responsibility to inform her was not “neglected” but plainly discharged, the worker was not entitled to personal advice. As to this respondent, the tolling penalty was hence misapplied. It should not have been imposed on a nonof-fending employer.
In the factual context of this case, today’s jurisprudence repeals the first and fourth paragraphs in § 8. Notice by posting, plainly mandated therein, is now passed to dysfunction. It will serve no useful purpose. The employer may no longer rely on it as a shield from the penalty of tolling; the worker does not need it. If notice of injury is given, the worker is *692entitled to personal advice. If it is not, posting still rarely, if ever, would be of consequence as a shield from tolling. The claim likely would be barred for unexcused failure timely to give notice of injury. 85 O.S.1981 § 24A. Because the law does not contemplate a dysfunctional status for the posted notice, I cannot countenance an imposition of the tolling sanction upon nonof-fending employers.
There is here another reason for vacating the award. According to undisputed evidence, this worker was quite familiar with compensation procedures. She had been successful in recovering benefits on at least one prior occasion. Without some additional explanatory proof or finding based thereon — which is absent from the record before us — the untimeliness of her delayed claim can neither be ascribed to, nor excused by, lack of advice from the employer.3 There is here simply no causal nexus between want of advice and the belated institution of the proceeding.
I would hence leave the opinion of the Court of Appeals undisturbed. There is no error in its pronouncement that the instant claim was barred by the one-year time limit in 85 O.S.1981 § 43.
LAVENDER, HARGRAVE and SUMMERS, JJ., join with me in these views.

. Loffland Brothers Equipment v. White, Okl., 689 P.2d 311, 314-315 [1984] (Opala, J., concurring in judgment); Armco, Inc. v. Holcomb et al., 694 P.2d 937 (1985) (Opala, J., dissenting) and Derryberry v. City of McAlester, 56 OBJ 339, 695 P.2d 853 (No. 59,217, February 5, 1985) (Opala, J., dissenting).


. The provisions of 85 O.S.1981 § 8 are:
“Every employer subject to the provisions of the Workers' Compensation Act shall post and maintain in one or more conspicuous places a notice to its employees covering the rights and obligations of employees under the Workers’ Compensation Act. Such notice shall be prepared by the Administrator and shall be supplied to employers at no cost.
A supply of forms as provided by the office of the Administrator shall be made available to employees by employers subject to the Workers’ Compensation Act at no cost to either the employer or employee.

In the event an employer having notice of an injury neglects to advise the injured employee of the right to file a claim under the Workers' Compensation Act, the statute of limitations shall be tolled until such claim is filed.

Every employer, subject to the provisions of the Workers’ Compensation Act, shall post and maintain in one or more conspicuous places in or about his places of business notices in a form prescribed by the Administrator stating the fact that he has complied with the rules and regulations adopted governing the implementation of the Workers’ Compensation Act and that he has secured the payment of compensation to his employees and their dependents in accordance with the Workers’ Compensation Act." [Emphasis mine]


. See Armco, Inc. v. Holcomb et al., 694 P.2d 937, 942 (1985) (Opala, J., dissenting).